                 Case 2:21-cv-00845-JCC Document 10 Filed 09/01/21 Page 1 of 2




                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                  UNITED STATES DISTRICT COURT
 7
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE

 9   GEICO ADVANTAGE INSURANCE                             CASE NO. C21-0845-JCC
     COMPANY,
10
                                                           ORDER
11                               Plaintiff,
            v.
12
     LESLIE ANITA DALTON, et al.,
13
                                 Defendants.
14

15
            This matter comes before the Court on the Joint Stipulated Motion of Plaintiff and
16
     Defendant Dalton for Dismissal with Prejudice of Defendant Dalton. (Dkt. No. 6.) In accordance
17
     with Federal Rule of Civil Procedure 41(a), the Court GRANTS the motion. As per the parties’
18
     stipulation, it is hereby ORDERED as follows:
19
            1. Plaintiff’s claims against Defendant Leslie Dalton are dismissed with prejudice;
20
            2. Plaintiff may not seek costs, fees, or benefits of any kind from Dalton, including but
21
                  not limited to legal fees; and
22
            3. Dalton will be bound by any decision, order, or judgment of this Court regarding
23
                  Geico’s alleged coverage of Defendants Theophile and Ruth Peumeukouam.
24

25
            DATED this 1st day of September 2021.
26


     ORDER
     C21-0845-JCC
     PAGE - 1
              Case 2:21-cv-00845-JCC Document 10 Filed 09/01/21 Page 2 of 2




                                               A
 1

 2

 3
                                               John C. Coughenour
 4                                             UNITED STATES DISTRICT JUDGE
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     C21-0845-JCC
     PAGE - 2
